*1003OPINION.
Milliken :
The inventory of Chandler and Cleveland automobiles was taken by petitioner at cost or cost or market, whichever was lower, in conformity with article 1582 of Regulations 45. It is contended that market was lower than cost and petitioner seeks to report on such basis. There can be no dispute that market was lower than cost. It only remains to determine the market value on December 31,1920, of the automobiles in question. Taking into consideration the market conditions obtaining as evidenced by sales efforts, and the price at which the manufacturers of Cleveland and Chandler automobiles offered and sold the models and types which petitioner had on hand at December 31, 1920, we are of the opinion that the fair market value of the automobiles in question was as set forth in our findings of fact.
Judgment will be entered on 15 days’ notice, under Bule 50.